Title: From Alexander Hamilton to Major General Horatio Gates, [8 September 1778]
From: Hamilton, Alexander
To: Gates, Horatio


[White Plains, New York, September 8, 1778]
Sir,
His Excellency desires me to inform you that having received information of the enemy’s being out advanced this side of Wards House, He thought it prudent to put the troops quietly under arms and has sent orders to the several Brigades for this purpose. This is the second note, I have written, the first the horsemen lost.
I am Sir   Yr. most Obed servant
Alex Hamilton   Aide De Camp
Head QuartersSepr. 8th. 78

